  Case 1:16-cv-09517-LAK-KHP Document 262-35 Filed 11/08/19 Page 1 of 37




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

DANIEL KLEEBERG, LISA STEIN ANd AUDREY HAYS,

                                                Plaintiffs,
                                                                 CivilAction No.
               V                                                 16-CV-951 7(LAKKHP)

 LESTER EBER, ALEXBAY, LLC f/K/A LESTER EBER, LLC,
 ESTATE OF ELLIOTT W. GUMAER, JR. and WENDY EBER,

                                               Defendants,
      and

EBER BROS. & CO, INC., EBER BROS. WINE AND LIQUOR
CORP., EBER BROS. WINE & LIQUOR METRO, INC., EBER-
CONNECTICUT, LLC, EBER-RHODE ISLAND, LLC, EBER BROS.
ACQUISITION CORP., EBER-METRO, LLC, SLOCUM & SONS
OF MAINE, lNC., and CANANDAIGUA NATIONAL BANK &
TRUST COMPANY,

                                        Nominal Defendants.




               EBER DEFENDANTS' MEMORANDUM OF LAW
      IN SUPPORT OF THEIR MOTION FOR PARTIAL SUMMARY JUDGMENT




                                                   UNDERBERG & KESSLER LLP
                                                   Attorneys for Eber Defendants
                                                   300 Bausch & Lomb Place
                                                   Rochester, New York 14604
                                                   (585) 258-2800

Paul F. Keneally, Esq.,
Colin D. Ramsey, Esq.,
Jillian K. Farrar, Esq.,
Of Counsel
  Case 1:16-cv-09517-LAK-KHP Document 262-35 Filed 11/08/19 Page 2 of 37




                                        TABLE OF CONTENTS
TABLE OF AUTHORITIES                                          ................... iii
PRELIMINARY STATEMENT.....                                             ...........1
ARGUMENT...............                                                 ..........3
 I. THE EBER DEFENDANTS ARE ENTITLED TO SUMMARY JUDGMENT THAT EBER
      BROS., EBWLC AND METRO WERE JOINTLY AND SEVERALLY LIABLE FOR THE
      EBWLC AND TEAMSTERS PENSION LIABILITIES..............                .......3
         A.   The unfunded benefit liability underthe EBWLC Retirement Plan, as of the time of
              the 2012 Foreclosure, was a "debt" of each of Eber Bros., EBWLC and Metro..........3
         B.   Eber Bros., EBWLC and Metro were jointly and severally liable for the EBWLC Plan
              underfunding.  ............                                               ........... 5
         C.   Eber Bros., EBWLC, and Metro were also jointly and severally liable for the
              Teamsters Fund employer withdrawal liability         ..    .                ...........6
 il.     pLAtNTtFFS ARE BARRED FROM CHALLENGTNG THE N.Y. U.C.C. SS 9-620 &9-627
         FORECLOSURE, JUDGE ROSENBAUM'S ORDER AND THE UNDERLYING DEBT
         PURSUANT TO THE ROOKER-FELDMAN                   DOCTRINE     ...............6
         A.   The Rooker-Feldman doctrine precludes Plaintiffs' challenge of the Court-approved
              2012   Foreclosure.                                                      ..,..,..........7
              1. Plaintiffs lost or oppose the result in state court.                      ................7
              2. The injuries Plaintiffs complain of are the result of the state court Order..............8
              3. Plaintiffs ask this Court to vacate Justice Rosenbaum's Order and seeks
                   rescission of the underlying   obligations                                    ............. 9
              4.   The State Court Judgment preceded the commencement of the federal action. ..9
         B. The Rooker-Feldman doctrine also bars any challenges to the underlying debts. ...10
         C. Plaintiffs' only challenge to Justice Rosenbaum's Order Would Have Been in Monroe
              County Supreme     Court.                                                               ......12
  III.   PLAINTIFFS'ATTACK ON JUSTICE ROSENBAUM'S ORDER AND THE
         UNDERLYING INDEBTEDNESS IS ALSO BARRED BY RES JUDICATA. ..................12
  IV.    THE 2012 FORECLOSURE TRANSFERRED TO ALEXBAY ALL OF EBWLC'S RIGHTS
         IN THE CAPITAL STOCK OF METRO IN FULL SATISFACTION OF ALEXBAY'S
         SECURED LOANS PURSUANT TO N.Y. U.C.C. S                  9-620.....:..'..........
                                                                       ..........14
 V.      LOANS MADE BY LESTER EBERTO EBWLCAND METRO, THE GRANTAND
         PERFECTION OF AN ARTICLE 9 SECURITY INTEREST IN THE COLLATERAL
         SECURING SUCH LOANS, AND THE 2012 FORECLOSURE ARE NOTVOIDABLE BY
         PLAINTIFFS BY VIRTUE OF ANY "NO FURTHER INQUIRY" RULE APPLICABLE TO
         LESTER EBER AS A CO-TRUSTEE OF THE                  TRUST.  ...............16
 VI.     LESTER EBER, AS A CO-TRUSTEE, OWED NO DUTY TO INFORM TRUST
         BENEFICIARIES OF THE PROPOSED 2012                 FORECLOSURE
                                                                 ..................20
  Case 1:16-cv-09517-LAK-KHP Document 262-35 Filed 11/08/19 Page 3 of 37




 VII.   THE EBER DEFENDANTS ARE ENTITLED TO SUMMARY JUDGMENT DISMISSING
        PLAINTIFFS' FAITHLESS SERVANT CLAIMS ON BOTH THE MERITS AND BASED
        UPON THE STATUTE OF    LIMITATIONS............                 ......21
 VIII. THE ATTEMPT BY CNB, AS SOLE REMAINING CO-TRUSTEE OF THE TRUST, TO
        TRANSFER CAPITAL STOCK OF EBER BROS. TO PLAINTIFFS IN OCTOBER 2017
        wAS  TNEFFECT|VE..                                        ................23
 IX.    MANY OF PLAINTIFFS'OTHER CLAIMS ARE      TIME-BARRED.           .................26
 X.     COUNTS VI AND VII SHOULD BE DISMISSED AS DUPLICATIVE OF OTHER CLAIMS
        PLED By PLA|NT|FFS.........                                  ............27
 xt.    pLAtNTTFFS'COUNT X FOR COMMON LAW (EOUITABLE) INDEMNTTY FArLS AS A
        MATTER OF LAWAND MUST BE      DISMISSED                      ....,,..28
CONCLUSION...........                                                        ...........29




                                            a
   Case 1:16-cv-09517-LAK-KHP Document 262-35 Filed 11/08/19 Page 4 of 37




                               TABLE OF AUTHORITIES
Case                                                                   Page
Ashby v. Polinsky,
   2007 U.S. Dist. LEXIS 12692 (E.D.N.Y. Feb.22,2007)                  ,....10

Brown v. Bedell,263 N.Y. 177 (1934) ........                           .....21

Commission on Ecumenical Mission & Relations of United Presbyterian
  Church v. Roger Gray, Ltd.,27 N.Y.2d 457 (1971)           .               21

D.C. Court of Appeals v. Feldman,460 U.S. 462 (1983)                        11


Dockery v. Cullen & Dykman,
  90 F. Supp. 2d233 (E.D.N.Y. 2000)                                         11


Doe v. Solera Capital LLC,
   2019 U.S. Dist. LEXIS 55860 (S.D.N.Y. Mar.        31   ,2019)            21

Done v. Wells Fargo Bank, N.4.,
  2009 U.S. Dist. LEXIS 84114 (E.D.N.Y. Aug. 7, 2009)                       11


Exxon Mobil Corp. v. Saudi Basic lndus. Corp.,
   544 U.S. 280 (2005),, ....                                                7

Feliciano v. U.S. Bank Naf. Assh,
    2014 U.S. Dist. LEXIS 88'103 (S.D.N.Y. June27,2014)                     10

Grewal v. Cuneo,
   2016 U.S. Dist. LEXIS 8349 (S.D.N.Y. Jan.25,2016)                        22

H&H Envtl. Sys. v. Evanston lns. Co.,
  2019 U.S. Dist. LEXIS 39700 (W.D.N.Y. 2019)                               28

Hazel-Atlas Co. v. Hartford-Empire Co.,322 U.S. 238 (1944).,                12

Hoblock v. Albany County Bd. of Elections,
  422 F.3d 77 (2d Cir. 2005)                                                 7

ln re A.C.E. Elevator Co.,
    347 8.R.473 (Bankr. S.D.N.Y. 2006).....                                  3

ln re Chateaugay Corp., 130 B.R. 690 (S.D.N.Y. 1991)                         3

ln re Chateaugay Corp., 115 B.R. 760 (Bankr. S.D.N.Y. 1990)                  4

In re Estate of Rothko,43 N.Y.3d 305 (1977).                                17

                                               iii
   Case 1:16-cv-09517-LAK-KHP Document 262-35 Filed 11/08/19 Page 5 of 37




ln re Finley, et al., 160 B.R. 882 (Bankr. S.D.N.Y. 1993).....

ln re Kontaratos,l0 B.R. 956 (Bankr. D. Me. 1981)                            23

Kaplan v. Bennett,465 F. Supp. 555 (S,D.N.Y. 1979)..                           8

Keselman v. Webber,56 A.D.3d 728 (2d Dep't 2008)                             26

Kosterv. (American) Lumbermens Mut. Cas. Co.,
  330 U.S.518 (1947)..                                                         8

Matter of People of the Sfafe of New York, by Eliot Spitzer,
   as Attorney Gen. v. Applied Card Sys., /nc., 1 1 N.Y.3d 105 (2008)        12

Matter of Tydings (Ricki Singer Grantor Trust),
  32 Misc. 3d 1204(A) (N Y Sur. Ct. 2011)..                                  19

McCarthy v. Turner Constr., lnc.,17 N.Y.3d 369 (2011) ...........            29

McKithen v. Brown,481 F.3d 89 (2d Cu.2007)                                     8

O'Brien v. Syracuse,54 N.Y.2d 353 (1981).........                            13

O'Hayerv. De   St.   Aubin,30 A.D.2d 419 (2d Dep't 1968)                     16

O'Neill v. Hernandez,2010 U.S. Dist. LEXIS 33262 (S.D.N.Y. Mar.25,2010)      12

Papilsky v. Berndt, 466 F.2d 251 (2d Cir. 1972)....                            8

Parra v. Greenpoint Mortg. Co.,
   2002 U.S. Dist. LEXIS 25281 (E.D.N.Y. Mar.26,2002).......              ....11

Pfotzer v. Amercoat Corp., 548 F .2d 51 (2d Cir. 1 977)   .                  12

Renz v. Beeman, 589 F,2d 735 (2d Cir. 1978).......                           17

Rooker v. Fid. Tr. Co., 263 U.S. 413 (1923)   .                                7

Rosado v. Proctor & Schwartz, lnc.,66 N.Y.2d 21 (1985)                       28

Ross v. Bernhard, 396 U.S. 531 (1970).........                                 B


Saylorv. Lindsley, 391 F.2d 965 (2d Cir. 1968).                                8




                                              IV
   Case 1:16-cv-09517-LAK-KHP Document 262-35 Filed 11/08/19 Page 6 of 37




SEC v. John E. Samuels & Co.,
  1973 U.S. Dist. LEXIS 15588 (S.D.N.Y. Jan.2, 1973)                        23

Sofi C/assrc S.A. de C.V. v. Hurowitz,
   444 F. Supp. 2d 231 (S,D.N.Y. 2006)                                      27

Swiatkowski v. Citibank,745 F. Supp. 2d 150 (E.D.N.Y. 2010)                 11


Thibodeaux v. Pioneer Land Dev. & Realty Corp.,
   420 So .2d 1162 (La.App. 5 Cir 1982).............                        26

Transeo S.A.R.L. y. Bessemer Venture Partners Vl L.P.,
   936 F. Supp. 2d376 (S.D.N.Y. 2013)                                       28

United Sfafes SBA v. Feinsod,
   347 F. Supp. 3d 147 (E.D.N.Y. 2018)                                      28

Wagner Spray Tech Corp. v. Wolf, 1 13 F.R.D. 50 (S.D.N.Y. 1986)             12

Ward v. Bankers Trust Co. of California, N.A.,
  2011 U.S. Dist. LEXIS 32796 (E.D.N.Y. Mar. 29, 2011)......                11

Watts y. Suziss Bank Corp.,27 N.Y.2d 270 (1970)                             13

Webster v. Wells Fargo Bank, N.A.,
  2009 U.S. Dist. LEXIS 120952 (S.D.N.Y. Dec. 23, 2009)                     '10


Willensky v. Lederman,
    2015 U.S. Dist. LEXIS 8632 (S.D.N.Y. 2015)                              26

Zumpano v. Quinn,6 N.Y.3d 666 (2006)                                        26


Statutes                                                               Paqe

11uscs101(5).                                                          .......3

11 U S.C S 101(12)                                                     .......3

11US.C.S101(32)                                                        ...3, 6

2e u.s.c. s 37........                                                 ...,..' 6

2e u.s c. s 1002(3)                                                    ..5, 6

2e u.s.c. s 1002(5)                                                    ......6


                                             V
    Case 1:16-cv-09517-LAK-KHP Document 262-35 Filed 11/08/19 Page 7 of 37




2e u.s.c. s 1002(37xA)                                                          6

29 U.S.C. S 1082                                                                4

29 U.S.C. S 1083                                                                4

2e u s.c. s 1301(bx1)        .                                                  6

29 U.S.C. S 1301-1461 ..                                                        5

29 U.S.C. S 1342                                                                5

2e U.S.c. $ 1362(a).......                                                      5

N.Y.CP.L.R.S213(1).                                                           26

N.Y. C.P.L.R. S 213(7)                                                        26

N.Y. C.P.L.R. S 213(8)                                                        26

N.Y. C.P.L.R. S 214(3)...                                                     26

N.Y. C.P.L.R. S 5015.....                                                     12

N.Y. D.C.L. S 270                                                            3,6
N.Y. D.C.1. 5 271                                                              3

N.Y, D.C.L. S 275                                                              3

N.Y. U.C.C. S 1-304..                                                          1



N.Y. U.C.C. S 8-204..                                                         26

N.Y. U.C.C. S 8-207..                                                         23

N.Y. U.C.C. S 8-301(1)                                              ...........23

N.Y. U.C,C. S 8-304..                                                        23

N.Y. U,C.C. S 8-309..                                                        24

N.Y. U.C.C. S 8-313(1)                                               ..........23

N   Y   U.C C. S e-102(28XA)                                                  14


                                      VI
  Case 1:16-cv-09517-LAK-KHP Document 262-35 Filed 11/08/19 Page 8 of 37




N.Y U.C.C s e-102(43)                                                        I

N.Y U.C.C s e-102(73)                                                      14

N.Y U.C.C s e-620..,...                                   7, 13, 14, 15, 19,20

N.Y   u.c.c s e-622..   ..                                                 15

N.Y U.C.C s e-627.. ...                                               9,13, 19




                                    vil
   Case 1:16-cv-09517-LAK-KHP Document 262-35 Filed 11/08/19 Page 9 of 37




                                 PRELIMINARY STATEMENT
       This case is about Plaintiff family members erroneously blaming the Eber
Defendants for the decimation of the family business by competitors and denying that

Lester Eber was entitled to repayment, via a Court-approved foreclosure, of millions of

dollars he loaned to the family business to try and save the failing business.

       From its formation in 1934 until mid-2006, Eber Brothers Wine and Liquor Corp.

("EBWLC") was a wine and liquor distributor. Allen Eber, the founder of Eber Bros. & Co.,

lnc. ("Eber Bros.")   -   the parent company of EBWLC   -   and the father of Lester Eber and

Plaintiff Audrey Hays, and the grandfather of Plaintiffs Daniel Kleeberg and Lisa Stein,

created a testamentary trust in his 1969 will (the'Will") known as the Allen Eber Trust

("the Trust").

       Lester Eber went to work for Eber Bros. in 1959, and eventually assumed

responsibility for running the business. Lester Eber also served as Co-Trustee of the

Trust, along with Elliott W. Gumaer, Jr., and an institutional trustee           -   ultimately

Canandaigua National Bank ('CNB"). Prior to its termination on June 1 ,2017, the Trust

held a number of assets, most relevantly for the present dispute, all the voting stock in

Eber Bros. On June 5,2012, Eber Bros. was the parent of EBWLC, which in turn owned

Eber Bros. Wine & Liquor Metro, lnc, ("Metro"). Metro was then the majority owner of

Eber-Connecticut, LLC ("Eber CT") aikla Slocum and Sons, which operated a wine and

liquor distribution business in Connecticut. Eber Bros., EBWLC and Metro are New York

corporations. Eber CT is a Delaware limited liability company. See corporate structure

charts annexed to the Affidavit of W. Eber at Exhibit A.

       The business was successful for many years, but began experiencing significant

difficulties in the early 2000s. Most notably, in or about 2005, Southern Wine & Spirits

                                             1
  Case 1:16-cv-09517-LAK-KHP Document 262-35 Filed 11/08/19 Page 10 of 37




("Southern"), the largest distributor of wine and liquor in the United States, entered the

New York market. Ultimately, Southern forced EBWLC and Metro out of business, and

operations at EBWLC and Metro ceased in early 2007.

       Thereafter, Eber CT was the only Eber entity still operating. However, at that time,

the business prospects of Eber CT remained uncertain. Faced with multiple liabilities and

creditors, all the Eber entities were in danger of being liquidated. ln an effort to save the

family business, Lester Eber loaned over $3,000,000 to EBWLC and Metro as he was

permitted to do by the express terms of the Trust. Affidavit of Lester Eber sworn to

November 8,2019 ("L. Eber Aff.") at      fl 30. These loans were secured by first priority
security interests in the assets of EBWLC (i.e. all of the capital stock of Metro) and of

Metro (i.e, a controlling interest in Eber CT).

       However, despite Lester Eber's loans, by early 2012, EBWLC and Metro were

insolvent. Lester Eber was no longer willing to voluntarily invest his own money in the

family companies without hope of repayment. When EBWLC and Metro defaulted on their

loans at the end of 2011, Alexbay, LLC ("Alexbay"), a company formed by Lester Eber,

and to which he assigned his secured loans, commenced and received approval of a New

York Supreme Court for a N.Y. U.C.C. S 9-620/S 9-627 foreclosure (i,e., EBWLC's equity

interest in Metro) in full satisfaction of the secured loans originally owed to Lester Eber

('2012 Foreclosure").

       Plaintiffs, who affirmatively rejected Lester Eber's request to participate in the

above-referenced loans to help save the companies from liquidation, now seek to, rnfer

a/ra, rescind the Court-approved N.Y. U.C.C. S 9-620/5 9-627 foreclosure. For the




                                              2
  Case 1:16-cv-09517-LAK-KHP Document 262-35 Filed 11/08/19 Page 11 of 37




reasons stated below, Lester Eber, Wendy Eber and Alexbay are entitled to partial

summary judgment as set forth below:

                                          ARGUMENT
   t.         THE EBER DEFENDANTS ARE ENTITLED TO SUMMARY
              JUDGMENT THAT EBER BROS., EBWLC AND METRO WERE
              JOINTLY AND SEVERALLY LIABLE FOR THE EBWLC AND
              TEAMSTERS PENSION LIABILITIES.
        The Eber Defendants are entitled to judgment as a matter of law that the pension

liabilities for the Eber Bros. Wine & Liquor Corp. Retirement Plan ("EBWLC Plan") and

the New York State Teamsters Conference & Retirement Fund ("Teamsters Fund") were

debts of Eber Bros., EBWLC and Metro and the companies were jointly and severally

liable for those debts.

A. The unfunded benefit liability under the EBWLC Retirement Plan, as of the time
   of the 2012 Foreclosure, was a "debt" of each of Eber Bros., EBWLC and Metro.

        Under New York law (N.Y. Debtor and Creditor Law ("N.Y. D.C.L.") SS 271(1) and

275), "debt" means any legal liability, whether matured or unmatured, liquidated or

unliquidated, absolute, fixed or contingent. N.Y. D.C.L.   S   270.   Under the U.S. Bankruptcy

Code    (1   1 U.S.C. S 101(32)), "debt" means liability on a claim, and "claim" means a right

to payment, or a right to an equitable remedy for breach of performance if such breach

gives rise to a right of payment, whether or not such right is reduced to judgment,

liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed,

legal, equitable, secured, or unsecured, 11 U.S.C. SS 101(5) and (12).

        The triggering event giving rise to a "claim" for pension benefit liability is not the

termination of the pension plan, but rather the performance of labor by the [debtor's]

employees. See ln re A.C.E. Elevator Co., 347 B.R. 473,479-80 (Bankr. S.D.N.Y. 2006);

ln re Finley, et al., 160 B.R. 882, 891-93 (Bankr. S.D.N.Y. 1993) citing ln re Chateaugay

                                                3
  Case 1:16-cv-09517-LAK-KHP Document 262-35 Filed 11/08/19 Page 12 of 37




Corp., 115 B.R. 760, 773-78 (Bankr. S.D.N.Y. 1990) (Findings of Fact; Conclusions of

Law), aff'd, ln re Chateaugay Corp., 130 8.R.690,696-97 (S.D.N.Y. 1991) vacated by

consent of the parties, 1993 U.S. Dist. LEXIS 21409 (June 7, 1993).

        ln 1954, the Eber Bros. Wine & Liquor Corp. Retirement Plan (the "EBWLC Plan")

was adopted by EBWLC, as sponsor. See EBWLC Plan at 1 annexed as Exhibit B to the

Affidavit of Wendy Eber sworn to November 8,2019 ('W. Eber Aff."). The Plan required

the accrual and payment of pension benefits and required EBWLC to make annual

contributions to the EBWLC Plan to fund benefits thereunder. See id. at Articles lll, lV

and   V. The EBWLC Plan sponsor and the members of its "controlled group,"       including

Metro, were required to make certain minimum annual contributions to the Plan under 29

U.S.C. SS 1082 and 1083.

        Benefits Management lnc., EBWLC's independent actuary, calculated that, as of

June 1,2012,hhe termination liability of the Plan was $5,063,388. See Affidavit of Michael

A. Gallagher, sworn to November 5, 2019 ("Gallagher Aff.") at   8.

        Similarly, the employer withdrawal liability under the Teamsters Fund was also a

debt of each of Eber Bros., EBWLC and Metro. On January 10, 2008, the Teamsters

Fund assessed an employer withdrawal liability of $2,212,367.47 against the Eber

"controlled group", which included Eber Bros., EBWLC and Metro. See Notice of Demand

for Payment of Employer Withdrawal Liability dated January 10,2008, from              the

Teamsters Fund to EBWLC annexed as Exhibit G to W. Eber Aff.

        Given the foregoing, the Eber Defendants are entitled to judgment as a matter of

law that the EBWLC Plan underfunding and Teamsters Fund withdrawal liability were

debts of Eber Bros., EBWLC and Metro as of June 5,2012.



                                            4
  Case 1:16-cv-09517-LAK-KHP Document 262-35 Filed 11/08/19 Page 13 of 37




B. Eber Bros., EBWLC and Metro were jointly and severally liable for the EBWLC
   Plan underfunding.

       The EBWLC Plan was a "single employer defined benefit plan" subject to the

termination insurance program established under Title lV of ERISA. 29 U.S.C. S '1002(3),

(41) and SS 1301-1461. On August 6, 2014, the Pension Benefits Guaranty Corporation

('PBGC") determined that termination of the EBWLC Plan was necessary because the

Plan would be unable to pay benefits when       due. See W. Eber Aff. at fl 17, Exhibit   C.

       "ln any case in which a single-employer plan is terminated ... by the [PBGC] under

section 4042 (29 U.S.C. S 1342), any person who is, on the termination date,                   a

contributing sponsor of the plan or a member of such a contributing sponsor's controlled

group shall incur liability [which] shall be joint and several." 29 U.S.C. $ 1362(a).

       On January 19, 2016, the United States District Court for the Western District of

New York established April 30,2010 as the termination date of the EBWLC Plan. See

Decision and Order of Michael A. Telesca dated January 19,2016 ("WDNY Order") at pg.

17, annexed as Exhibit E to the W. Eber      Aff. The District Court also found that EBWLC

ceased operations by December       31   ,2007 and terminated all its employees by May 31,

2009. ld. at 10-11. As of April 30, 2010, the EBWLC "controlled group" included Eber

Bros., EBWLC, and Metro. See 29 U.S.C. 1362(a). Putsimply, asof the EBWLC Plan

termination date, April 30, 2010, Eber Bros, EBWLC, and Metro were jointly and severally

liable for the EBWLC Plan underfunding.

       Accordingly, the Eber Defendants are entitled to summary judgement that as of

June 5, 2012, Eber Bros., EBWLC and Metro were jointly and severally liable for the

PBGC pension termination amount of $5,063,388.


                                               5
  Case 1:16-cv-09517-LAK-KHP Document 262-35 Filed 11/08/19 Page 14 of 37




C. Eber Bros., EBWLC, and Metro were also jointly and severally liable for the
   Teamsters     Fu   nd em ployer withd rawal liabi I ity.

         Similarly, Eber Bros., EBWLC, and Metro were jointly and severally liable for the

Teamsters Pension Fund employer withdrawal liability as of June 5, 2012.

         The Teamsters Fund was a "multi-employer employee benefit plan" as defined         in

Sections 3(3) and 37(A) of ERlSA,29 U.S.C. S 1002(3) and 37(A). W. EberAff.            atII29.
EBWLC was a participating employer in the Teamsters Fund as defined in Section 3(5)

of ERISA, 29 U.S.C. S 1002(5). ld. at      1T   30. For a multiemployer employee benefit plan,

all businesses "which are under common control" are treated as a single employer for

purpose of withdrawal liability and jointly and severally liable for the unfunded vested

benefits. 29 U.S.C. S 1301(bX1)

         As previously discussed, the Teamsters Fund assessed Eber Bros and its
"controlled group," which included Eber Bros., EBWLC, and Metro with an employer

withdrawal liability of $2,212,367.47 in January 2008. W. Eber Aff. at fl 31. As of June    5,

2012, the remaining employer withdrawal liability to the Teamsters Fund of the Eber

"controlled group"     was approximately $1,421,029.95. See Amended Modification
Agreement dated July 30, 2012, and Confession of Judgment, dated August 1, 2012,

annexed as Exhibits H and I to the W. Eber Aff.

         As of June 5, 2012, the employer withdrawal liability to the Teamster Fund was a

joint and several "debt" of each of Eber Bros, EBWLC and Metro for purposes of each of

N.Y. D.C.L. S 270 and 11 U.S.c. S 101(32).

   II.      PLAINTIFFS ARE BARRED FROM CHALLENGING THE N.Y.
            u.c.c.     ss
                        9-620         &
                                9-627 FORECLOSURE, JUDGE
            ROSENBAUM'S ORDER AND THE UNDERLYING DEBT
            PURSUANT TO THE ROOKER-FELDMAN DOCTRINE.


                                                  6
  Case 1:16-cv-09517-LAK-KHP Document 262-35 Filed 11/08/19 Page 15 of 37




A. The Rooker-Feldman doctrine precludes Plaintiffs' challenge of the Gourt-
   approved 2012 Foreclosu re.

          The Rooker-Feldman doctrine provides that "federal district courts lack jurisdiction

over suits that are, in substance, appeals from state-court judgments ." Hoblock v. Albany

County Bd. of Elections, 422 F.3d 77, 84 (2d Cir. 2005); see a/so D.C. Court of Appeals

v. Feldman, 460 U.S. 462, 476 (1983); Rooker v. Fid. Tr. Co., 263 U.S. 413, 416 (1923).

Pursuant to this doctrine, federal district courts are empowered to exercise only original,

not appellate, jurisdiction. See Exxo n Mobit Corp.      v. Saudi Basic Indus. Corp., 544 U.S.
280, 283-84,291-92 (2005); Hoblock, 422 F.3d at 85.

          The Second Circuit in Hoblock set out a four-part test to determine if the Rooker-

Feldman doctrine is applicable: (1) the District Court plaintiffs lost or oppose the result   in

state court; (2) plaintiffs complain of injuries caused by the state court judgment; (3)

plaintiffs invite the District Court to review and reject the state court judgment; and (4) the

state court judgment preceded the commencement of the federal action. See Hoblock,

422   F   .3d at 85. Each of the four elements is satisfied in this case.

           1. Plaintiffs lost or oppose the result in state court.
          On May 23,2012, Justice Rosenbaum of the New York State Supreme Court ruled

in Alexbay's favor by approving the commercial reasonableness of the N.Y. U.C.C. S 9-

620 foreclosure, whereby Alexbay accepted EBWLC's interest in the capital stock of

Metro in full satisfaction of the outstanding secured loans that had been assigned to

Alexbay by Lester Eber (the "2012 Foreclosure"). See Notice of Entry of Order Granting

Article 9 relief annexed as Exhibit M to the Affidavit of Lester Eber sworn to November 8,




                                                 7
  Case 1:16-cv-09517-LAK-KHP Document 262-35 Filed 11/08/19 Page 16 of 37




2019 ("L. Eber Aff."). ln rendering his Decision, Justice Rosenbaum determined that the

2012 Foreclosure was "commercially reasonable" pursuant to N.Y. U.C.C. S 9-627.1 /d.

        Here, the derivative claims brought by Plaintiffs are claims brought on behalf of,

and thus by, EBWLC and Metro. See Third Amended Complaint ("TAC") at                         fl   179. "The

claim pressed by the stockholder against directors or third parties 'is not his own but the

corporation's."' Ross v. Bernhard, 396 U.S. 531 , 538 (1970) quoting Koster v. (American)

Lumbermens Mut. Cas. Co., 330 U.S. 518,522 (1947). "Although named a defendant,

[the corporation] is the real party in interest, [with] the stockholder being at best the
nominal plaintiff." Ross, 396 U.S. at 531. "To determine whether the parties are identical,

the court looks to the identity of the real party in interest, the corporation, rather than to

the identity of the nominal party seeking to champion the corporate claim." Kaplan v.

Bennett,465 F. Supp. 555, 560 (S.D.N.Y. 1979) citing Papilsky v. Berndt,466 F.2d251,

252-56 (2d Cir. 1972), cert. denied,409 U.S. 1077 (prior determination not on the

merits); Saylorv. Lindsley, 391 F.2d 965, 968 (2d Cir. 1968).

        2. The injuries Plaintiffs complain of are the result of the state court Order.
        The key inquiry under this tenant is whether there is a "causal relationship between

the state court judgment and the injury of which the party complains in federal court."

McKithen v. Brown,481 F,3d 89, 98 (2d Cir. 2007).

        Here, Plaintiffs allege in the TAC that Justice Rosenbaum's Order damaged them

in numerous ways. A copy of Alexbay's Summons and Complaint is annexed as Exhibit

L to the L. Eber    Aff.   ln fact, the TAC, includes an entire section dedicated to the 2012



1 The N.Y. U.C.C. does not define "commercially reasonable" but the notion is included in the definition of

good faith which means honesty in fact and the observance of reasonable commercial standards of fair
dealing. N.Y. U.C.C. S 9-102(43).

                                                     8
  Case 1:16-cv-09517-LAK-KHP Document 262-35 Filed 11/08/19 Page 17 of 37




Foreclosure. See TAC at llll102-119, 194-219, 298. The crux of Plaintiffs' claims is that

Justice Rosenbaum's Order approving the 2012 Foreclosure divested Plaintiffs of their

beneficial interest, as beneficiaries of the Trust, in Metro and Eber CT. Plaintiffs' claims

meet the second prong of the test for dismissal pursuant to the Rooker-Feldman doctrine.

       3. Plaintiffs ask this Court to vacate Justice Rosenbaum's Order and seeks
           rescission of the underlying obligations.

       The TAC seeks to vacate Justice Rosenbaum's Order and "[r]ecission of the Metro

Transfer of Eber Metro to Alexbay and all of the agreements related to it, including an

order returning the Eber Metro shares to EBWLC." TAC          at21,llg.
       Moreover, the TAC also seeks: (1) "An order voiding the transaction(s) that

effectuated the conversion of EBWLC debt assets into additional paid in capital;" (2)

"Rescission of the February 26, 2010 Guaranty and Security Agreements, and any

subsequent amendments thereto;" (3) "imposition of a constructive trust on Eber Metro

and Eber CT, made retroactive to June 5,2012,' (4) "lmposition of a constructive trust on

the assets of Alexbay...;" (5) "Disgorgement by Alexbay of any moneys received from

Eber Metro or any of its affiliates since June 5, 2012". TAC at 65-66,      1l1T   i,   j, m, o, v. Put

simply, all of this requested relief explicitly or implicitly ask this Court to review and reject

Justice Rosenbaum's Order and thus the third element is satisfied.

       4. The State Court Judgment          preceded the commencement of the federal
           action.

       There is no dispute that the fourth prong of the Rooker-Feldman test concerning

timing has been met. Justice Rosenbaum's Order was signed May 23,2012,'four and a

half years prior to the commencement of the current action.




                                               I
  Case 1:16-cv-09517-LAK-KHP Document 262-35 Filed 11/08/19 Page 18 of 37




        Given that all four (4) prongs of the Rooker Feldman test have been met, the Eber

Defendants are entitled to summary judgment dismissing all claims seeking to challenge

or invalidate Justice Rosenbaum's Order.

B. The Rooker-Feldman doctrine also bars any challenges to the underlying debts.
        ln addition, Plaintiffs' allegations concerning the validity of the underlying debts   is

also barred by the Rooker-Feldman doctrine. Justice Rosenbaum's Order effectively

confirmed the validity of the debts to Alexbay. Thus, "the injury complained of is the

judgment permitting the foreclosure, which implicitly held that the [debt] was valid."

Webster v. Wells Fargo Bank, N.4., 2009 U.S. Dist. LEXIS 120952 at *24,2009 WL

5178654, at .8 (S.D.N.Y. Dec.23,2009), aff'd sub nom. as amended (Jan. 24,2012)

Webster v. Penzetta, 458 Fed. Appx. 23, 25 (2d Cir. 2012); see a/so Feliciano v. U.S.

Bank Naf. Assh,2014 U.S. Dist. LEXIS 88103 at*11-15 & n.7,2014WL2945798, at *2-

4 & n. 7 (S.D.N.Y. June 27,2014) (holding that plaintiffs' claims for wrongful foreclosure

were barred by Rooker-Feldman doctrine).

        Here, as in Websfer and Feliciano, Plaintiffs ask the Court to void the underlying

debt obligations of EBWLC and Metro to Alexbay, and the series of transactions leading

to Justice Rosenbaum's Order       - which makes clear that the debt owed to Alexbay was
valid and enforceable. Any order or judgment by this Court reviewing or rejecting Justice

Rosenbaum's Order-including the validity of the underlying debt would violate the

Rooke r-F e I d m a n d octrine.

        The "courts in this Circuit ha[ve] consistently held that any attack on a judgment of

foreclosure is barred by the Rooker-Feldman doctrine." Ashby v. Polinsky, 2007 U.S.

Dist. LEXIS '12692 at *1, 2007 WL 608268, at *1 (E.D.N.Y. Feb.22,2007) (internal


                                              10
  Case 1:16-cv-09517-LAK-KHP Document 262-35 Filed 11/08/19 Page 19 of 37




quotation marks and citation omitted),aff'd,328 Fed. Appx. 20 (2d Cir. 2009); see

alsoDone v. Wells Fargo Bank, N.A.,2009 U.S. Dist. LEXIS 841 14 at *5-9,2009 WL

2959619, at *3 (E.D.N.Y. Aug. 7,2009); Ward v. Bankers Trust Co. of California, N.4.,

2011 U.S. Dist. LEXIS 32796 at*12-21,2011 WL 1322205, at *5 (E.D.N.Y. Mar.29,

2011).

         Even challenges to foreclosure judgments that were allegedly procured by fraud

(as Plaintiffs have falsely alleged) are precluded. See,e.g., Swiatkowskiv. Citibank,745

F. Supp.2d 150, ',l64-65 (E.D.N.Y. 2010),aff'd,446 Fed. Appx. 360,361 (2d                Cir.

2011) (finding Rooker-Feldman doctrine applied to allegations that defendants engaged

in fraud to obtain the judgment of foreclosure and sale in other courts and that the

allegations and relief sought were "inextricably intertwined with the state court judgment

and would require overturning the state court judgment"); Parra v. Greenpoint Mortg. Co.,

2002 U.S. Dist. LEXIS 25281 at *5-6, 2002WL32442231,              at.2   (E.D.N.Y. Mar. 26,

2002) ("The fact that [a] plaintiff alleges that a state court judgment was procured by fraud

does not remove [the] claims from the ambit of Rooker-Feldman"); Dockery v. Cullen &

Dykman,90 F. Supp. 2d233,236 (E.D.N.Y. 2000) (same).

         Read fairly, the bulk of the TAC seeks rescission of the 2012 Foreclosure, which

Justice Rosenbaum found commercially reasonable, and the underlying debt, which the

state court Order recognized as valid. Such relief would run afoul of the Rooker-Feldman

doctrine, and this Court should decline Plaintiffs' invitation to substitute its judgment for

the judgment of the state court. Accordingly, the Eber Defendants are entitled to judgment

as a matter of law that Justice Rosenbaum's Order remains in full force and effect, and

that the debt owed to Alexbay from Metro and EBWLC was valid and enforceable.



                                             11
  Case 1:16-cv-09517-LAK-KHP Document 262-35 Filed 11/08/19 Page 20 of 37




C. Plaintiffs' only challenge to Justice Rosenbaum's Order Would Have Been in
   Monroe Gounty Supreme Court.

       Finally, even if the Rooker-Feldman doctrine is inapplicable, this Court is stillbound

by Justice Rosenbaum's Order. The proper venue for Plaintiffs to have challenged

Justice Rosenbaum's Order was in the Monroe County Supreme Court. "[A] claim of

fraud against the court must be made in the tribunal allegedly defrauded ." Wagner Spray

TechCorp.v.Wolf,113F.R.D.50,52 (S.D.N.Y. 1986)citing Hazel-AtlasCo. v.Hartford-

Empire Co., 322 U.S, 238, 246-48    (9a4;   Pfotzer v. Amercoat Corp., 548 F .2d 51, 52-53

(2d Cir. 1977). To vacate a state court judgment on the basis of fraud upon the court, the

proper procedure is a motion pursuant to Section 5015 of the New York Civil Practice

Law and Rules ("S 5015"). Section 5015 provides:

              "The court which rendered a judgment or order may relieve a
              party from it upon such terms as may be just, on motion of any
              interested   person        upon the ground        of    fraud,
              misrepresentation, or other misconduct of an adverse party."

N.Y. C.P.L.R. S 5015. Where a party alleges fraud on the court as a means to challenge

a state court decision in federal court, the claim is barred. O'Neillv. Hernandez,2010 U.S.

Dist. LEXIS 33262, at*42 (S.D.N.Y. Mar. 25,2010).

   III.   PLAINTIFFS'ATTACK ON JUSTICE ROSENBAUM'S ORDER
          AND THE UNDERLYING INDEBTEDNESS IS ALSO BARRED
          BY RES JUDICATA.
       It is settled in New York that "res judicata," or claim preclusion, bars successive

litigation based upon the same transaction or series of connected transactions if: (1) there

is a judgment on the merits rendered by a court of competent jurisdiction, and (2) the

party against whom the doctrine is invoked was a party to the previous action, or in privity

with a party who was." Matter of People of the Sfafe of New York, by Eliot Spitzer, as

Attorney Gen. v. Applied Card Sys., /nc., 11 N.Y.3d 105, 122(2008) (internal quotation

                                             12
  Case 1:16-cv-09517-LAK-KHP Document 262-35 Filed 11/08/19 Page 21 of 37




marks and citation omitted), cert. denied,555 U.S. 1136 (2009). Privity includes "those

who are successors to a property interest," and along those lines, "a person may be bound

by a prior judgment to which he was not a pafty of record." Watts v. Suziss Bank Corp.,

27 N.Y.2d 270,277 (1970).

           New York follows    a   "transactional analysis approach in deciding res judicata

issues." O'Brien v. Syracuse, 54 N.Y.2d 353, 357 (1981). Under the transactional
approach, "once a claim is brought to a final conclusion, all other claims arising out of the

same transaction or series of transactions are barred, even           if based upon different
theories or if seeking a different remedy." /d.

           Here, Count   lof the TAC is barred by res judicatalo the extent it seeks rescission
and/or modification of Justice Rosenbaum's Order and the underlying debt obligations.

There can be no dispute that there was a finaljudgment on the merits pursuant to Justice

Rosenbaum's Order approving the N.Y. U.C.C. S 9-620/5 9-627 foreclosure.

As discussed above, EBWLC and Metro were the actual plaintiffs for purposes of the

derivative claims. Accordingly, Plaintiffs are in privity with the parties in the State Court

action. Put another way, Plaintiffs' derivative claims are based on their status             as

successors to the Allen Eber Trust's property interest in the Eber entities. Plaintiffs, as

successors to the Trust's property interest in EBWLC and Metro        -   parties to the Alexbay

case   -   are therefore bound by Justice Rosenbaum's Order even though they were not

individually parties of record.




                                                13
  Case 1:16-cv-09517-LAK-KHP Document 262-35 Filed 11/08/19 Page 22 of 37




    IV.      THE 2012 FORECLOSURE TRANSFERRED TO ALEXBAY
             ALL OF EBWLC'S RIGHTS IN THE CAPITAL STOCK OF
             METRO IN FULL SATISFACTION OF ALEXBAY'S SECURED
             LOANS PURSUANT TO N.Y. U.C.C. S 9-620.
        Even if the doctrines of Rooker-Feldman, Res Judicata and claims of fraud against

the court must be brought in the defrauded tribunal are not applicable to the matter at bar,

the Eber Defendants are still entitled to judgment as a matter of law that the 2012

Foreclosure transaction was valid and cannot be rescinded.2

        New York's Uniform Commercial Code provides a mechanism for creditors like

Alexbay and debtors like EBWLC and Metro to efficiently transfer the debtor's interest in

collateral to the secured creditor in satisfaction of the creditor's debt. See N.Y. U.C,C.              S


9-620 (cmt.   2).   Pursuant to N.Y. U.C.C. $ 9-620(a), a person in whose favor a security

interest has been created under a security agreement (N.Y. U.C.C. S 9-102(73)) may

accept collateral in full satisfaction of the obligation it secures if (a) the secured obligation

is in default (N.Y. U.C.C. $ 9-620(c)), (b) the debtor (i.e. owner of the collateralforeclosed

on N.Y. U.C.C. S 9-102(28XA)) agrees to the terms of the acceptance of collateral in full

satisfaction of the obligation it secures (N.Y. U.C.C. $ 9-620(c)(2)), (c) the secured party

consents     to the acceptance of the collateral (N.Y.U.C.C. S 9-620(bX1)), and                       (d)

objections to the foreclosure are not received from certain creditors. N.Y. U.C.C. 9-

620(a)(2).

        A secured party's acceptance of collateral in full satisfaction of the obligation               it

secures "transfers to the secured party all of a debtor's rights in the collateral" (N.Y.


2 N.Y. U.C.C.            evaluated under the standard of good faith. "[T]he doctrine of good faith merely
              S 9-620 is
directs a court towards interpreting contracts in which they are created, performed, and enforced, and
does not create a separate duty of fairness and reasonableness which can be independently breached."
N.Y. U.C.C. S 1-304, cmt. 1 . As noted above, Justice Rosenbaum already found the 2012 Foreclosure to
be commercially reasonable akin to good faith.

                                                   14
  Case 1:16-cv-09517-LAK-KHP Document 262-35 Filed 11/08/19 Page 23 of 37




U,C.C. S 9-622(b)), and "terminates any other subordinate interest" (N.Y. U.C.C. S 9-

622(a)()). Subordinate interests are thereby terminated even if the secured party fails
to comply with Article   9.   N.Y. U.C.C. S 9-622(b)).

       Here, there is no dispute that the conditions required by N.Y. U.C.C. S 9-620 were

met. Accordingly, on this basis as well, the Eber Defendants are entitled to judgment as

a matter of law that the N.Y. U.C.C. S 9-620 transaction cannot be rescinded.

       Alexbay was a secured creditor of EBWLC and Metro, As of January 18,2012,

Alexbay was the holder, pursuant to an Assignment of Note and Security Agreement,

dated January 18,2012, of a debt owed to Lester Eber as evidenced by an August 15,

2005 Promissory Note in the principal amount of $1,503,750.00 (the "2005 Note"), which

was amended and restated on March 13, 2006 and part of a Debt Assumption Agreement

dated February 11, 201'1 ("Debt Assumption Agreement"). See L. Eber Aff. at                fl   29.

Additionally, as of January 18,2012, Alexbay, was pursuant to an Assignment of Line of

Credit Note and Security Agreement, dated January 18,2012, the holder of a debt owed

to Lester Eber as evidenced by a February 26,2010 Line of Credit Note to Metro in the

maximum principal amount of $1,500,000.00, which was unconditionally guaranteed by

EBWLC ("Line of Credit Note"). See id. On February 11,2011, Metro, EBWLC and Lester

Eber entered into an Amended and Restated Security Agreement dated February 11,

2011 granting Lester Eber a first priority security interest in substantially all of EBWLC's

and Metro's assets. See       id. As set forth above, the validity of these debts and security
agreements were confirmed by Justice Rosenbaum's order.

       As of January 18,2012, EBWLC and Metro were in default under the terms of the

2005 Note and the Line of Credit Note. L. Eber Aff.      11   44;\N. Eber Aff. at fl 38. The Line


                                                15
  Case 1:16-cv-09517-LAK-KHP Document 262-35 Filed 11/08/19 Page 24 of 37




of Credit Note matured on December 31,2011 and was unpaid. ld. The 2005 Note was

in default because a cross-default provision therein created a default under the 2005 Note

when the Line of Credit Note went into default. /d.

       On June 5, 2012, after receiving judicial confirmation of the                  commercial

reasonableness of the transaction, EBWLC consented               to Alexbay's acceptance of
EBWLC's ownership interest in Metro in full satisfaction of the debt owed to Alexbay, See

W. Eber Aff. at 1140.

       Accordingly, on this alternative basis the Eber Defendants are entitled to judgment

as a matter of law that the 2012 Foreclosure cannot be rescinded.



   V      LOANS MADE BY LESTER EBER TO EBWLC AND METRO,
          THE GRANT AND PERFECTION OF AN ARTICLE 9
          SECURITY INTEREST IN THE COLLATERAL SECURING
          SUCH LOANS, AND THE 2012 FORECLOSURE ARE NOT
          VOIDABLE BY PLAINTIFFS BY VIRTUE OF ANY .,NO
          FURTHER INQUIRY'' RULE APPLICABLE TO LESTER EBER
          AS A CO.TRUSTEE OF THE TRUST.
       New York law is clear that,

              "...the rule of undivided loyalty due from a trustee (citations
              omitted) may be relaxed by a settlor by appropriate language
              in the trust instrument in which he, either expressly or by
              necessary implication, recognizes that the trustee may have
              interests potentially in conflict with the trust (citations omitted);
                  the law interposes to require that the trustee always
              exercise good faith in his administration...."

O'Hayerv. De    St.   Aubin,30 A.D.2d 419,423 (2d Dep't 1968) (upholding the purchase of

a controlling interest in family company owned by a trust, where co-trustee, son of settlor,

purchased stock as authorized by broad powers of administration in the trust instrument)

"lt is true that even a trustee's duty of 'utmost loyalty' can be reduced by means of


                                               16
  Case 1:16-cv-09517-LAK-KHP Document 262-35 Filed 11/08/19 Page 25 of 37




language in the trust instrument permitting certain transactions involving self-interest,"

Renz v. Beeman, 589 F.2d735,744 (2d Cir. 1978) (citations omitted). Such language

"does reduce the standard of duty to one of good faith and permits a court to weight the

merits of the transaction. ld. at744-45.

       The "no further inquiry" rule is not a standard of conduct in and of itself, but only

an aid to the enforcement of a standard of conduct. See a/so ln re Estate of Rothko,43

N.Y.3d 305, 318-19 (1977) (holding that the lower court properly considered the issue of

fairness regarding the trustee's transactions instead of merely applying the "no further

inquiry" rule, even though no express authority to undertake the disputed transaction

existed in the will).

       ln creating the Trust under his Will, and appointing his son, Lester Eber, a Co-

Trustee, Allen Eber was cognizant of the operation and continuation of the family

corporations in which his fortune was invested under the management of his son. To that

end, Lester, Elliott W. Gumaer, Jr. and a bank (ultimately CNB) were appointed Co-

Trustees of the Trust. Absolutely no intent was expressed (or implied) in the Will that

Plaintiffs would ever have a role in management or as trustees of the Trust. See Will,

Article ELEVEN and TWELVE, attached as Exhibit A to L. Eber Aff..

       Allen Eber's intent is further evidenced in Article TWELVE of the Will, which

expressly grants to the Co-Trustees extensive powers with respect to the Trust assets,

stating:

              "l grant to my ...Trustee ... the following powers in addition to
              those ... conferred by law, with respect to all property ...
              forming part of any trust hereunder...: B - To ... dispose of any
              [Trust] property ... for any ... consideration including other
              obligations... ; E - To ...participate in any plan of reorganization,
              ... recapitalization ... or other plan ... ; H - To borrow money

                                               17
  Case 1:16-cv-09517-LAK-KHP Document 262-35 Filed 11/08/19 Page 26 of 37




             from itself or others for the benefit of my...trust
             hereunder, and to secure the loan by pledge ... of the
             property of any trust...; l-to ... compromise, settle, arbitrate
             or abandon any claim ... against ... any trust hereunder; ... O
             - To continue the operation of any business ... for such period
             of time as it may deem advisable, at the risk of my general
             estate and without liability on its part; to take part in the
              management of such business; to select and vote for directors
              and/or officers thereof; to act as directors and/or officers
             thereof;      and to act with respect to any other matter          in
              connection therewith which my ...Trustee deems advisable...."

        Clause H of Article TWELVE expressly permits Lester Eber, as a Co-Trustee, to

make a secured loan to the Trust or the companies owned by       it.   By clear implication, this

provision permits Lester to enforce his security interest in the collateral (i.e., the capital

stock of Metro) securing the Loans. Therefore, all Loans, the Security Agreement and the

Guaranty, and the express terms of each thereof, were (and are) not voidable by Plaintiffs.

        It must be noted that the making of secured loans by Lester Eber, as a Co-Trustee

of the Trust, is not without precedent. From 2008 to 2017, CNB (i.e., a Co-Trustee) made

multiple secured loans to Eber CT. Similarly, from 1991 to 2006, M&T Bank Corporation,

then the third Co-Trustee of the Trust, made a secured loan to EBWLC. Prior to 1991             ,




Marine Midland Bank, the originalthird Co-Trustee, also made a secured loan to EBWLC.

Obviously, none of those banks/Co-Trustees would have made secured loans to the Eber

companies unless those secured loans were not voidable under any "no fufther inquiry"

rule.

        It is undisputed that Lester Eber was not directly or indirectly involved in drafting

or creating the Will. To that end, he was entitled to rely upon the explicit provisions of

Article TWELVE in making the loans. Under these circumstances, Lester, as Co-Trustee,




                                              18
  Case 1:16-cv-09517-LAK-KHP Document 262-35 Filed 11/08/19 Page 27 of 37




cannot be held liable for acts specified in that Article. Matter of Tydings (Ricki Singer

GrantorTrust),32 Misc. 3d 1204(A) at 6 (N.Y. Sur. Ct. 2011).

        Even assuming, for the purpose of argument, that the 2012 Foreclosure involved

a conflict of interest on Lester Eber's part, it did not involve self-dealing. Lester Eber's

involvement in the 2012 Foreclosure was purely as the beneficial owner (through

Alexbay) of the loans, which were then in default.

        Lester Eber had no involvement in the consent process for the 2012 Foreclosure

by the Boards of Directors of EBWLC and Metro pursuant to NY UCC S 9-620/5 9-627.3

        Moreover, in connection with the original Board approval of each of the loans made

by Lester Eber to the Eber companies (and the related security documentation              and

guaranty), Lester Eber abstained from voting on each such approval,

        Similarly, on August 18, 2011, CNB and Elliott Gumaer, as Co-Trustees of the

Trust, ratified the loans, while Lester Eber abstained from such ratification. See August

18,2011 Board Meeting Minutes attached to L. Eber Aff. at Exhibit l. The Co-Trustees'

ratification of the loans was entirely voluntary and not required by the Will or any provision

of New York law. Any action by the Co-Trustees to influence the consent process of the

Boards of EBWLC or Metro to the 2012 Foreclosure could not have been effective without

the affirmative consent of two of the three Co-Trustees. See N,Y. Estates Powers and

Trusts Law $ 10-10.7.

        Finally, Wendy Eber is not subject to any "no further inquiry" rule. The "no further

inquiry" rule potentially relates only to the acts and omissions of co-trustees of a trust.

See /n re Parisi, 111 A.D.3d 941 (2d Dep't 2013). lt does not apply to the acts and



3 Lester resigned from   the Board of EBWLC effective February 1,2012.

                                                   19
  Case 1:16-cv-09517-LAK-KHP Document 262-35 Filed 11/08/19 Page 28 of 37




omissions of the officers and directors of companies who are not also trustees of the trust

at issue. lt is undisputed that Wendy Eber was never a Co-Trustee.

          The Eber Defendants are entitled to Summary Judgement that "no further inquiry"

rule does not apply because Lester Eber's actions were authorized by the Trust and

Wendy Eber never served as a Trustee.



   vt.       LESTER EBER, AS A CO-TRUSTEE, OWED NO DUTY TO
             INFORM TRUST BENEFICIARIES OF THE PROPOSED 2012
             FORECLOSURE.

          Under New York law, a trustee of a testamentary trust does not have a duty of

disclosure to the trust beneficiaries about a proposed transaction in the absence of an

express requirement in the trust instrument, an applicable statute or in response to an

express request for information by the beneficiaries. Here, none of these circumstances

existed.

          Put simply, there is no provision in the Trust instrument that requires Lester Eber,

as a Co-Trustee, to inform Plaintiffs, as beneficiaries, about any transaction proposed to

be undertaken by the Co-Trustees.

          Further, there is no statute that requires such disclosure. More specifically, the

Uniform Probate Code and the Uniform Trust Act, which require disclosures to trust

beneficiaries in certain circumstances, have not been adopted by the State of New York.

As such, the duty of a trustee in New York is significantly narrower than it is in other

states.

          Moreover, even if Plaintiffs had known of the 2012 Foreclosure, they would have

had no standing, as beneficiaries to shareholder trust, to intervene in Alexbay's action nor

object to the N.Y. U.C.C. S 9-620 transaction. See general/y N.Y. U.C.C. Art, lX.

                                               20
  Case 1:16-cv-09517-LAK-KHP Document 262-35 Filed 11/08/19 Page 29 of 37




      Accordingly, the Eber Defendants are entitled to summary judgment that Lester

Eber, as a Co-Trustee, had no duty to inform Plaintiffs of the proposed 2012 Foreclosure.



   VII.   THE EBER DEFENDANTS ARE ENTITLED TO SUMMARY
          JUDGMENT DISMISSING PLAINTIFFS'    FAITHLESS
          SERVANT CLAIMS ON BOTH THE MERITS AND BASED
          UPON THE STATUTE OF LIMITATIONS.

       Plaintiffs' claim of breach of fiduciary duty under the faithless servant doctrine fails

as a matter of law against Lester Eber in his capacity as a Co-Trustee of the Trust and

corporate director. An agency relationship           is required under the faithless     servant

doctrine. Trustees and corporate directors are not agents. See Brown v. Bedell,263

N.Y. 177,196 (1934) and Commn. On Ecumenical Mission & Relations of United Presbyt.

Church v. Roger Gray, Ltd.,27 N.Y.2d 457,462 (1971).

       Where an employee is "faithless in the performance of [his] services he is generally

disentitled to recover [his] compensation." Doe v. Solera Capital LLC,2019 U,S. Dist.

LEXIS 55860 at*24 (S.D.N.Y. Mar, 31 ,2019) (internal citations omitted).

       ln New York, there are two standards under which an employee's conduct can be

found to warrant forfeiture under the faithless servant doctrine. Under the first standard,

an employee can be found to be faithless where "the misconduct and unfaithfulness

substantially violates the contract of service such that it permeates the employee's service

in its most material and substantial parI."   ld.   (internal citations omitted). A single act of

disloyalty has been deemed insufficient to warrant forfeiture under this standard. ld.

       The second standard requires "misconduct that rises to the level of a breach of a

duty of loyalty or good faith." ld. al *25. The SDNY has determined that finding a breach

of the duty of loyalty is "limited to cases where the employee, acting as the agent of the


                                              21
  Case 1:16-cv-09517-LAK-KHP Document 262-35 Filed 11/08/19 Page 30 of 37




employer, unfairly competes with his employer, divefts business opportunities to himself

or others to the financial detriment of the employer, or accepts improper kickbacks."

Grewalv. Cuneo,2016 U.S. Dist. LEXIS 8349 at*21-22 (S.D.N.Y, Jan. 25,2016).

       Here, Lester Eber is entitled to summary judgment dismissing the TAC's second

cause of action alleging he was a faithless servant.

       The Record also wholly contradicts Plaintiffs' claim. EBWLC and Metro laid off all

their employees in or around March 2007 after Southern put EBWLC and Metro out of

business. Lester Eber Aff. al21   .   Lester Eber's consulting and lobbying agreement with

Southern was not signed until August         2007. Lester could not usurp a corporate
opportunity, or act as a faithless servant, of entitities that had no employees and had

ceased all operations months prior.

       Moreover, EBWLC and Metro had been wine and liquor distributors, not

consultants or lobbyists. See L. Eber Aff. at fl 18. Critically, Lee Hager, Executive VP of

Southern, testified that Southern was simply not interested in entering into a Consulting

Agreement with EBWLC or Metro. See L. Eber Aff. atl[22. Mr. Hager testified:

       "[i]ts a hundred percent typicafl] that we enter these things, you know,
       on what I will describe as an individual and personal contract
       basis...why would I want to be bound to a corporation for consulting?
       These are personal services." See L. Eber Aff, at 1123.

       Contrary to Plaintiffs' allegations, there was no corporate opportunity to usurp.

EBWLC and Metro could have no "tangible expectancy"                 in any future    business

opportunity because both companies were out of business       - empty shells with significant
liabilities in August 2007 with no intention of starting any new business.

       Lester Eber is entitled to judgment as a matter of law dismissing Plaintiffs' faithless

servant claims.


                                             22
   Case 1:16-cv-09517-LAK-KHP Document 262-35 Filed 11/08/19 Page 31 of 37




    VIII.    THE ATTEMPT BY CNB, AS SOLE REMAINING CO.TRUSTEE
             OF THE TRUST, TO TRANSFER CAPITAL STOCK OF EBER
             BROS.     TO PLAINTIFFS          IN
                                         OCTOBER 2017 WAS
             INEFFECTIVE.

          At all relevant times, 1850 shares of voting common stock, 290 shares of nonvoting

common stock and 2000 shares of preferred stock of Eber Bros. (the "Eber Bros. Shares")

have been registered in the name "Lester Eber, Elliott W. Gumaer, Jr. Central Trust

Company, Co-tr UA/V Allen Eber Residuary" (CNB is the successor Co-Trustee to Central

Trust Company and the sole remaining Co-Trustee for the Trust),

          Before due presentment to Eber Bros. for registration of transfer of the Eber Bros.

Shares to any new registered owner, Eber Bros. is entitled to treat the existing registered

owner as the person exclusively entitled to vote, receive notifications, and otherwise

exercise all the rights and powers of an owner. See N.Y. U.C.C. S 8-207.

          Title and rights to securities vest in a purchaser at the time of delivery. See N.Y.

U.C.C. S 8-301(1). Delivery occurs when the purchaser or a person designated by him

acquires possession of a security. N.Y. U.C.C. S 8-313(1); $ 8-304, Cmts. 3 and 4.

"Nothing less than physical delivery to the purchaser or his agent will complete the

exchange of securities and thereby vest title in the purchaser." SEC v. John E. Samuels

&Co.,1973 U.S. Dist. LEXIS 15588 at.4 (S.D.N.Y. Jan.2, 1973); ln re Kontaratos,            10

B.R. 956, 962, 963 (Bankr. D. Me. 1981). The issuer has nothing to do with the transfer

itself.

          Title to the Eber Bros. Shares was not transferred by the current registered owner

in October 2017 or thereafter since there was never any physical delivery of possession

of the stock certificates by the current registered owner to anyone.




                                               23
  Case 1:16-cv-09517-LAK-KHP Document 262-35 Filed 11/08/19 Page 32 of 37




       The presence of an endorsement or stock power without delivery of the cerlificate

has no effect on title. N.Y. U.C.C, S 8-309. CNB's letter dated October 11,2017, stating

that it was "...required to complete these transfers via these Stock Powers ...." is clearly

wrong. See Exhibit 7 to CNB's lntervenor Complaint, Dkt. 206-1.

       None of the communications between CNB, the sole remaining Co-Trustee, and

the Trust beneficiaries in 2017 (a) purporting to be an effective notice of a proposed

transfer of the Eber Bros. Shares under By-laws, Article Xll, section 1, or (b) purporting

to complete an effective transfer of the Eber Bros. Shares on October 2, 2017, are
relevant because more than 180 days have elapsed since all these acts of the Co-Trustee

occurred and no effective transfer of the Eber Bros. shares has occurred. "...transferring

shareholder is free to transfer said shares to the same person and on the terms set forth

in the notice at a time not laterthan one hundred eighty (180) days of the date of the

original notice." See By-laws of Eber Bros. & Co., lnc. at pg. 12, Article Xll annexed as

Exhibit A to Dkt 143.

       The terms of CNB's proposed transfer of Eber Bros. Shares in October 2017,

which were required to be set forth in a valid notice under By-laws, Article Xll, were clearly

wrong. See rd. CNB's Petition for Judicial Settlement of Final Account dated February 15,

2017, and the related Final Account of Trustee (which CNB admits Lester Eber had no

involvement in preparing), and the Order of Judicial Settlement of Final Account dated

June 1, 2017, required that the Eber Bros. Shares be distributed (a) one third to Lester

Eber, (b) one third to Audrey Hays (heir to Mildred Boslov), and (c) one sixth to Lisa Stein

and one sixth to Daniel Kleeberg (heirs to Sally Kleeberg), See Order for Judicial

Settlement of Final Account of Successor Co-Trustee, Resignation and Discharge of Co-



                                             24
  Case 1:16-cv-09517-LAK-KHP Document 262-35 Filed 11/08/19 Page 33 of 37




Trustee and Termination of Trust ("Order for Judicial Settlement") attached as Exhibit      1



to CNB's lntervenor Complaint, Dkt. 206-1.

       Yet, thereafter, CNB failed to comply with this requirement. Not once, but twice

(July 12 and August 1,2017) after the Order of Judicial Settlement of Final Account was

issued by the Surrogate's Court on June 1,2017, CNB proposed allocations of the Eber

Bros. Shares for distribution to the Trust beneficiaries that were clearly wrong. See Exhibit

2 to CNB lntervenor Complaint, Dkt. 206-1; Exhibit A to W. Eber Aff. at Chart C . CNB

had no discretion to allocate the Eber Bros. Shares other than in equal shares (particularly

since, pursuant to an independent valuation report, they assigned a zero value to the

shares). See Order of Judicial Settlement, Dkt 206-1.

       On October 27, 2018, Lester Eber's counsel received an email from Plaintiffs'

Counsel attaching a photocopy of the stock certificates for Eber Bros. Shares proposed

to be transferred to Lisa Stein, Daniel Kleeberg and Audrey Hays and of related stock

powers dated October 2,2017 (more than a year earlier). Lester Eber had never seen

this communication before October 27,2018. Even though this email was ineffective for

any purpose under N.Y. U.C.C. Article 8 or By-laws, Article Xll, Lester Eber gave a

protective notice to CNB on October 30,2018, exercising his right to buy these Eber Bros.

Shares for the purchase price determined by the express terms of By-laws, Article Xll.

See By-laws at 11-12. CNB has failed to honor this exercise by Lester Eber. See Exhibit

4 to CNB lntervenor Complaint, DKT 206-1.

       Any transfer of the Eber Bros. Shares to Plaintiffs must now comply with N.Y.

U.C.C. Article 8, and the transfer restrictions in Article Xll of the Eber Bros. By-laws.




                                             25
  Case 1:16-cv-09517-LAK-KHP Document 262-35 Filed 11/08/19 Page 34 of 37




       Article Xll of the By-laws was adopted by Eber Bros, on June 21,1996, with the

written consent of a majority of the then Co-Trustees of the Trust, and is binding on the

Trust. N.Y. EPT S 10-10.7. The transfer restriction is binding on CNB since it has actual

knowledge of it. N.Y. U.C.C. S 8-204. Actual knowledge is tested at the time of the

securities transfer. Thibodeaux v. Pioneer Land Dev. & Realty Corp., 420 So .2d 1162,

1166 (La.App. 5 Cir 1982).

   IX.      MANY OF PLAINTIFFS' OTHER CLAIMS ARE TIME.BARRED.

       A claim for breach of fiduciary duty must have occurred within six years from a
plaintiff's commencement of the action. N.Y. C.P.L.R. S 213 (1), (7), (8). The statute of

limitations for a cause of action for conversion or unjust enrichment is three years. N.Y.

C.P.L.R. S 214 (3) A plaintiff bears the burden of establishing equitable tolling, and a

defendant must have engaged in affirmative wrongdoing for the purpose of delaying the

plaintiffs commencement of an action. See Willensky v. Lederman,2015 U.S, Dist. LEXIS

8632 at*21-22,*26-29, *34-35,.38 (S.D.N.Y.2015). A plaintiff's burden is proving that

"specific actions by [a] defendant[] somehow kept [the plaintiff] from timely bringing suit."

Zumpano v. Quinn,6 N.Y.3d 666,674 (2006).

       A fiduciary plaintiff must illustrate his reasonable and due diligence in acting,
investigating, and discovering a defendant's misconduct before a court will permit that

plaintiff's reliance on equitable tolling. See Lederman,2015 U.S. Dist. LEXIS 8632 at *16-

17, *22.   A passive fiduciary cannot rely upon later discovery of facts that he wishes to

incorporate into a claim unless he establishes that he has exercised due diligence in

efforts toward timely discovering those facts. A fiduciary plaintiff has "a duty to make

inquiry and ascertain all the relevant facts prior to the expiration of the [s]tatute of
                                                       *35 quoting Keselman
fi]imitations." Lederman,2015 U,S. Dist. LEXIS 8632 at                      v. Webber,

                                             26
  Case 1:16-cv-09517-LAK-KHP Document 262-35 Filed 11/08/19 Page 35 of 37




56 A.D.3d 728, 868 (2d Dep't 2008). A plaintiff who fails to establish his diligent

investigative efforls will not benefit from equitable tolling.

        Plaintiffs demonstrate no entitlement to equitable tolling. They do not assert that

Defendants engaged in conduct either dissuading or preventing them from commencing

a timely action. Plaintiffs admit that they never engaged in diligent oversight or inquiry into

Defendants' decision-making and management. Plaintiffs describe themselves as

"passive" in their duties with respect to the Trust, Eber Bros. and EBWLC. TAC at 355.

Plaintiffs never detail any attempts at reasonable and due diligence to evaluate the

business decisions and transactions for which they seek relief.

        Plaintiffs commenced this action in December 2016. Accordingly, the Court lacks

subject-matter jurisdiction to permit breach of fiduciary duties claims based upon events

that occurred before December 2010. Counts l, ll, lll, lV, V, and Vll of the TAC rely to

varying degrees upon theories of breach of fiduciary duty. Count I invokes events from

2007   ,2009, and 2010. Count ll relies upon facts from 2005, 2007 , and 2010. The TAC
also demands relief for conduct as far back as 2001.

        Plaintiffs also rely on untimely theories of conversion and unjust enrichment. TAC

at 85, 94, 192-93. With respect to these causes of action, facts prior to December 2013

may not be considered.

   X.        COUNTS      VI AND VII SHOULD BE DISMISSED AS
             DUPLICATIVE OF OTHER CLAIMS PLED BY PLAINTIFFS.
        The Court should dismiss Count Vl in the TAC as duplicative of Counts l, ll, lV,

and   V.   Count Vl seeks declaratory relief related to issues that are the subject of Counts

l, ll, lV and V (breach of fiduciary duty, BCL S 720 and BCL     S   619). Put another way, a

plaintiff who pleads a claim in one cause of action may not also seek declaration of that


                                               27
  Case 1:16-cv-09517-LAK-KHP Document 262-35 Filed 11/08/19 Page 36 of 37




right in a separate cause of action. Count      Vl impermissibly   "seeks resolution of legal

issues that will, of necessity, be resolved in the course of the litigation of the other causes

of action." Sofi C/assic S.A. de C.V. v. Hurowitz, 444 F. Supp. 2d 231,249-50 (S.D.N,Y,

2006); see a/so H&H Envfl. Sys. v. Evanston lns. Co.,2019 U.S. Dist. LEXIS 39700 at
*11-12 (W.D.N.Y.2019) (interpreting the Declaratory Judgment Act to require dismissal

of actions for    declaratory judgment duplicative       of claims for    substantive relief).

Accordingly, Count Vl should be dismissed.

       Similarly, Count Vlll should be dismissed against Wendy Eber. Count Vlll, alleging

a claim for aiding and abetting breach of fiduciary duty and fraudulent concealment,         is

duplicative of Counts I and   ll. An aiding and abetting breach of fiduciary duty claim is
duplicative where there is a claim for alleged breach of fiduciary duty against the same

defendant(s) regarding the same transaction. United Sfafes SBA v. Feinsod, 347               F.

Supp. 3d 147,168 (E.D.N .Y.2018) citing Transeo S.A.R.L. v. BessemerVenture Partners

VI L.P., 936 F. Supp. 2d 376, 412-13 (S.D.N.Y. 2013).

       Counts I and ll of the TAC clearly make claims for breach of fiduciary duty against

Wendy Eber. Accordingly, the redundant cause of action in Count Vlll alleging that she

aided and abetted those alleged breaches of fiduciary duty must be dismissed.

   xt.     PLATNTTFFS' COUNT X FOR COMMON LAW (EQUITABLE)
           INDEMNITY FAILS AS A MATTER OF LAW AND MUST BE
           DISMISSED
       "[A]n indemnity cause of action can be sustained only if the...defendant ha[s]

breached a duty to plaintiff and also if some duty to indemnify exists between them."

Rosado v. Proctor & Schwartz, lnc.,66 N.Y.2d 21, 24 (1985).

       There is no implied duty of indemnification between Plaintiffs and Lester Eber and

Wendy Eber related to Plaintiffs' independent decision to indemnify CNB for its legal
                                              28
  Case 1:16-cv-09517-LAK-KHP Document 262-35 Filed 11/08/19 Page 37 of 37




expenses. Plaintiffs voluntarily made that decision in its agreement with CNB. lt was not

required of Plaintiffs because of any control, supervision or negligence of Lester or Wendy

Eber. See McCarthy v. Turner Constr., lnc., 17 N.Y.3d 369 (201 1) ("a party cannot obtain

common-law indemnification unless it has been held to be vicariously liable without proof

of any negligence or actual supervision on its own part") Plaintiffs' Count X for Common

Law (Equitable) lndemnity must be dismissed as a matter of law.

       The Eber Defendants adopt and incorporate by reference the moving papers of

the Estate of Elliott W. Gumaer, Jr.

                                       CONCLUSION

       For all of the foregoing reasons, the Eber Defendants' motion for partial summary

judgment should be granted.


DATED         November 8,2019
              Rochester, New York
                                                 UNDERBERG & KESSLER LLP


                                             By /s/ Paul F. Keneallv, Esq.
                                                Paul F. Keneally, Esq., Of Counsel
                                                Colin D. Ramsey, Esq., Of Counsel
                                                Jillian K. Farrar, Esq., Of Counsel
                                                Attorneys for Eber Defendants
                                                300 Bausch & Lomb Place
                                                Rochester, New York 14604
                                                (585) 258.2800




                                            29
